                  Case 1:18-cv-06925-VSB Document 48
                                                  47 Filed 05/06/20
                                                           05/05/20 Page 1 of 2




                                         Meyner and Landis LLP                                        New York Address:
          reply to:
                                                Attorneys At Law                                      100 Park Avenue
  Catherine Pastrikos Kelly
Direct Dial: 973-602-3423                     One Gateway Center                                         16th Floor
    CKelly@meyner.com                              Suite 2500                                   New York, New York 10016
                                           Newark, New Jersey 07102
                                                www.meyner.com

                                                   May 5, 2020

        VIA ECF                                                       Application denied without prejudice. Plaintiff is directed to
        Hon. Vernon S. Broderick, U.S.D.J.                            refile its letter motion at the end of the current discovery stay
        United States District Court                                  related to Defendant's replacement of counsel.
        Southern District of New York
        Thurgood Marshall United States Courthouse
        40 Foley Square, Room 415
                                                                                                             5/6/2020
        New York, New York 10007

                        Re:    Dubai Equine Hospital v. Equine Imaging, LLC, et al., No. 18-cv-6925 (VSB)

        Dear Judge Broderick:

              We represent Plaintiff Dubai Equine Hospital (“Plaintiff”) in the above-referenced matter.
        We write regarding the Second Amended Case Management Plan and Scheduling Order (“Second
        Amended CMO”) (Dkt. 45) that the Court entered on May 1, 2020.

                On April 27, 2020, Plaintiff filed a Motion to Compel against Defendants on the basis that
        Defendants failed to provide available dates for their deposition and failed to substantiate
        withholding confidential documents and/or execute a confidentiality agreement. As a result,
        Plaintiff requested that the Court extend the discovery end date only for Defendants to produce the
        withheld documents and for Plaintiff to take Defendants’ depositions. On May 1, 2020, the Court
        granted Plaintiff’s Motion to Compel and entered the Second Amended CMO. In the Second
        Amended CMO, however, the Court extended all fact discovery to July 30, 2020. We respectfully
        request that the Court amend the Second Amended CMO and extend fact discovery to only allow
        Defendants to produce the withheld documents and Plaintiff to conduct Defendants’ depositions.

                The Court conducted an initial conference in this action on November 8, 2019. Therefore,
        the parties have been involved in discovery for nearly six months. Despite serving document
        requests and interrogatories, Defendants failed to serve any notices of deposition on Plaintiff, have
        not served any subpoenas on third parties and have not conducted any depositions. Defendants
        also failed to request an extension of time to conduct discovery before the discovery end date of
        April 30, 2020. Therefore, Defendants waived their right to conduct any further discovery.

                Accordingly, we respectfully request that the Court amend the Second Amended CMO to
        only allow an extension of fact discovery for Defendants to produce the withheld documents and
        for Plaintiff to conduct Defendants’ depositions.
         Case 1:18-cv-06925-VSB Document 48
                                         47 Filed 05/06/20
                                                  05/05/20 Page 2 of 2
Hon. Vernon S. Broderick, U.S.D.J.
May 5, 2020


       We thank the Court for its attention to these matters.

                                             Respectfully submitted,
                                             MEYNER AND LANDIS LLP

                                             Catherine Pastrikos Kelly

                                             Catherine Pastrikos Kelly (CP3300)

cc:    William Germano, Esq. (Defendants’ counsel - via ECF)




                                                2
